Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 	The amendment filed 7/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 is being considered by the examiner.

ALLOWANCE
Claims 1, 5-8, 10-11, 14-17, 20-22, 24-26, 28-30, and 33-38 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an apparatus comprising: a light; a fan; and a frame including a bar to support the light and the fan in fixed relationship to one another, the bar having a length extending between a first end and a second end, the length being greater than a width of the bar measured in any direction perpendicular to the length, the light to be rigidly affixed to a first point on the bar, the first point closer to the first end of the bar than to the second end of the bar, the fan to be rigidly affixed to a second point on the bar, the second point closer to the second end of the bar than to the first end of the bar, the frame to pivotally couple to an articulated arm, the articulated arm to be coupled to a building structure claim 1; 
An apparatus comprising: -2-Attorney Docket No. 92/A19-OO1Ba light; a fan; and a frame including a bar to support the light and the fan in fixed relationship to one another, the light to be rigidly affixed to a first point on the bar proximate a first end of the bar, the fan to be rigidly affixed to a second point on the bar proximate a second end of the bar, the frame to pivotally couple to an articulated arm, the articulated arm to be coupled to a building structure adjacent a vehicle loading dock to enable selective positioning of the light and the fan relative to a doorway at the loading dock; and a controller to control operation of at least one of the light or the fan, wherein the frame supports the controller adjacent a back of the fan, the bar including a bend between the controller and the light, the bend to extend around the fan to position the light proximate one of a top or a side of the fan with respect to claim 7;
An apparatus comprising: an illuminating fan assembly including a fan, a light, and a frame, the frame including a rigid bar to hold the fan in a spatially and orientationally fixed relationship with the light such that the light is immovable relative to the fan and the fan is immovable relative to the light; and a positioning bracket to be connected to the frame at a first pivotal connection defining a first axis, the positioning bracket to be connected to an articulated arm at a second pivotal connection defining a second axis, the articulated arm to be mounted to a -4-Attorney Docket No. 92/A19-OO1Bbuilding structure adjacent a vehicle loading dock, the fan and light to pivot, as a unit in the spatially and orientationally fixed relationship due to the rigid bar, about both the first axis and the second axis relative to the articulated arm, the first axis and the second axis being substantially perpendicular with respect to claim 17; 
claim 22; 
An apparatus for use at a vehicle loading dock, the apparatus comprising: a frame including a bar, the bar to be pivotally coupled to an arm at a point of attachment on the bar, the arm mountable to a building structure adjacent the vehicle loading dock; a fan to be coupled to the frame; a controller to be coupled to the frame with the bar extending in a first direction away from the controller and toward the point of attachment, the controller to control operation of the fan; and a handle connected to a portion of the frame, the portion of the frame extending away from the controller in a second direction opposite the first direction, the handle spaced apart from a housing of the fan, the handle to be lower than the controller and lower than at least a midpoint of the fan when supported by the arm with respect to claim 35; 
claim 37;
An apparatus comprising: an illuminating fan assembly including a fan, a light, and a frame, the frame to support the fan and the light; a positioning bracket to be connected to the frame at a first pivotal connection defining a first axis, the positioning bracket to be connect to an articulated arm at a second pivotal connection defining a second axis, the articulated arm to be mounted to a building structure adjacent a vehicle loading dock, the illuminating fan assembly to pivot, as a unit, about both the first axis and the second axis relative to the articulated arm, the first axis and the second axis being substantially perpendicular; and -8-Attorney Docket No. 92/A19-OO1Ba first handle on the frame, the first handle to be positioned lower than the light and lower than a midpoint of the fan; and a claim 38 as specifically called for in the claimed combinations.
The closest prior art, Hertenstein (US 4,973,016), teaches the illuminating fan assembly with the fan and the light and frame with respect to claims 1, 7, 17, 22, 35, 37, and 38.
However, Hertenstein, does not include the bar having a length extending between a first end and a second end, the length being greater than a width of the bar measured in any direction perpendicular to the length, the light to be rigidly affixed to a first point on the bar, the first point closer to the first end of the bar than to the second end of the bar, the fan to be rigidly affixed to a second point on the bar, the second point closer to the second end of the bar than to the first end of the bar with respect to claim 1; a controller to control operation of at least one of the light or the fan, wherein the frame supports the controller adjacent a back of the fan, the bar including a bend between the controller and the light, the bend to extend around the fan to position the light proximate one of a top or a side of the fan with respect to claim 7; the frame including a rigid bar to hold the fan in a spatially and orientationally fixed relationship with the light such that the light is immovable relative to the fan and the fan is immovable relative to the light with respect to claim 17; a frame plate attached to the frame, the fan to be mounted to the frame via the frame plate, wherein the frame plate enables the fan to be selectively mounted to the frame in either a first orientation or a second orientation, the first orientation being rotated approximately 90 degrees relative to the second orientation, the first and second orientations corresponding to different placements of a discharge outlet of the fan relative to the frame with respect to claim 22; a controller to be coupled to the frame with the bar extending in a first direction away from the controller and toward the point of attachment, the controller to control operation of the fan; and a handle connected to a portion of the frame, the portion of the frame extending away from claim 35; the illuminating fan assembly to pivot, as a unit, about both the first axis and the second axis relative to the articulated arm, the first axis and the second axis being substantially perpendicular; and -8-Attorney Docket No. 92/A19-OO1Ba first handle on the frame, the first handle to be positioned lower than the light and lower than a midpoint of the fan; and a second handle spaced apart from the first handle, the second handle being an integral portion of the fan housing with respect to claim 38 as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hertenstein reference in the manner required by the claims without rendering the Hertenstein assembly inoperable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoofard et al. (US 2019/0144218), Huang (US 5,603,562), Doric et al. (US 2006/0133097) disclose a similar lamp or fan assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875